Citation Nr: 1420382	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the evaluation for posttraumatic stress disorder (PTSD), from 100 to zero percent, effective May 1, 1997, was proper.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.  His awards and decorations include the Purple Heart and the Bronze Star.

This issue was last before the Board of Veterans' Appeals (Board) in September 2009, on appeal from an October 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board denied the Veteran's appeal as to this issue and he appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 Memorandum Decision, the Court set aside the Board's finding with respect to the propriety of the reduction of his disability rating for PTSD and remanded that matter to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In September 1996, the RO ordered a VA psychiatric examination for purposes of assessing the current severity of service-connected PTSD; the Veteran failed to report to an October 1996 VA psychiatric examination scheduled at the El Paso VA Medical Center (VAMC).

2.  In a November 1996 rating decision, the RO proposed decreasing the Veteran's rating for PTSD from 100 percent to zero percent on the basis that he failed to appear for the scheduled VA examination.

3.  The Veteran subsequently submitted lay and medical evidence regarding his PTSD symptoms and offered to appear for an examination at a VA location other than the El Paso VAMC.

4.  In an October 1998 rating decision, the RO reduced the Veteran's rating for PTSD to zero, effective May 1, 1997.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the reduction in the evaluation for PTSD, from 100 to 0 percent, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 4.3, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth below, the Board is restoring the Veteran's 100 percent rating for PTSD, effective May 1, 1997, the date of reduction.  As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Total disability ratings will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  38 C.F.R. § 3.343(a) (2013).  

The record shows that the RO assigned a 100 percent rating for PTSD in an October 1990 rating decision based on the report of a July 1990 VA examination.  The July 1990 VA examination report reflects that the Veteran experienced visual hallucinations of pieces of flesh, had anxiety attacks upon social interaction, was impaired in both short term memory and concentration, intermittently thought of suicide, carried a pistol at all times, wore torn clothes, and admitted skipping meals and living in a tent in order to avoid social contact. 

The rating criteria for mental disorders changed in 1996 (see 61 Fed. Reg. 52, 700) and, in September 1996, the RO ordered an examination in order to assess the current severity of the Veteran's PTSD.  As he failed to appear at an October 1996 examination at the El Paso VAMC, the RO issued a November 1996 rating decision proposing to reduce his PTSD rating to zero.  Pertinent regulation, 38 C.F.R. § 3.655(c), provides that, when a claimant fails to appear for an examination scheduled in regard to a running award, he or she is to be afforded 60 days from a predetermination notice to indicate willingness to report for reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced.  38 C.F.R. § 3.655(c).  

In December 1996, the Veteran returned the examination notification letter to the VA with a handwritten note explaining that El Paso was more than five hours from his current location, he did not have adequate transportation, and he could not deal with the "hassels" of a city the size of El Paso.  The following month, he provided VA with copies of some private psychiatric treatment records, stated that he lived in total isolation (paying cowboys to deliver supplies to his location so he did not have to interact with other people), and again reported that he could not travel to El Paso for an examination due to the distance and size of the city.  He offered to report for VA examination at either Ft. Stockton or Midland.  A January 1997 lay statement from J.K. reflects that the Veteran appeared to be living out of a vehicle that frequently broke down, that he shook and cried in social situations, and he would "go for long periods of time without food."

In February 1997, VA requested that the Veteran submit an authorization for the release of additional private psychiatric treatment records.  He mailed the requested form to VA in May 1997, but VA informed him in a September 1997 letter that the form was incorrectly completed.  In October and November 1997 letters, the Veteran explained that he completed the form to allow for release of all psychiatric records, but exclude records pertaining to alcoholism and drug abuse.  In subsequent - May and June 1998, and March and June 1999 - letters, the Veteran expressed continued confusion as to why VA had not gotten his private treatment records.  

Although the Veteran made a good-faith effort to comply with VA's records request and had, in accordance with 38 C.F.R. § 3.655(c) indicated willingness to appear for reexamination (albeit at locations other than the El Paso VAMC) and presented VA with evidence that his PTSD rating should not be reduced, VA mailed him an August 1998 letter requesting that he appear at the El Paso VAMC for examination.  In September 1998, the Veteran responded with a copy of the January 1997 letter in which he had explained that he could not report to the El Paso VAMC - he underlined his offer to appear for an examination in Ft. Stockton or Midland and noted that his 1990 VA examination was conducted at Midland.  

The RO issued an October 1998 rating action reducing the Veteran's PTSD rating to zero, effective May 1, 1997, on the bases of his failure to appear for examination and a lack of records.  The Veteran appealed the October 1998 determination and contended that his 100 percent rating was warranted because he lived in near-total isolation and experienced severe symptoms.

The evidence of record at the time of the October 1998 rating decision, to include private treatment notes and lay statements, creates, at a minimum, reasonable doubt as to the severity of PTSD.  38 C.F.R. §§ 3.103, 4.2 (2013).  Subsequent evidence in the claims file indicates that the Veteran continued to experience similar symptoms and reflects that VA has yet to acknowledge his repeated offer to report for VA examination in Midland or Ft. Stockton.  Accordingly, restoration of the 100 percent rating for PTSD is granted, effective the date of reduction, May 1, 1997.


ORDER

Restoration of the 100 percent rating for PTSD is granted, effective May 1, 1997, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


